DETAILED ACTION
Status of Claims
	Claims 1-20 are pending.
	Claim 20 is withdrawn from consideration. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1 February 2022 has been entered.
 
Status of Objections and Rejections
	The previous ground of objection to the drawings stands.
	All other rejections from the previous Office action are withdrawn in view of Applicant’s amendment.  New grounds of rejection are necessitated by amendment. 



Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “50” in Figure 1C is not identified in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 11 is objected to because of the following informalities:  the terms “the carrier” may be more appropriately written as “the electrically conductive carrier” to align with the claim language of claim 1.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  the phrase “wherein the one of member of the pair” appears to include a typo.  Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is recites the limitation "the means for separating " in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2 and 10-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okawa et al. (JP H03138400) in view of Kim et al. (KR 20120116044).
Regarding claim 1, Okawa discloses a shape material hanging device (title) (= a plating fixture), comprising:
A metallic electrolytic frame made of aluminum profile (1) with support plate portion (2) (page 1) (= an electrically conductive carrier bus having a front surface and a back surface); 
Hanging jigs (3a, 3b) with claws (6a, 6b) (page 1) (= a plurality of contact clips electrically coupled to the electrically conductive carrier bus, wherein the plurality of contact clips are distributed on the front surface and the back surface of the electrically conductive carrier bus and configured to electrically couple the two substrates to the front surface of the electrically conductive carrier bus, wherein each of the plurality of contact clips is symmetric about the front surface and the back surface of the electrically conductive carrier bus); and
Insulating plate (9a) (page 1) (Figure 3) (= a non-conductive substrate backer coupled to the electrically conductive carrier bus and configured to separate the two substrates).  The claimed “configured to separate the two substrates” is not particularly structurally limiting.  The Examiner interprets the insulating plate as an element that helps distribute or separate the profile members (22a).  The claimed “wafer” plating fixture is directed towards the article or material worked upon and does not further limit the claimed fixture (MPEP § 2115).  
Okawa differs from the instant claim in that Okawa does not disclose wherein each of the plurality of contact clips comprises a conductive material having a non-conductive coating thereon. 
However, it is known in the same or similar field of electroplating comprising clips as disclosed by Kim that substrate clips may be a metal clip coated with epoxy that is resistant to acid and alkali materials [0004], [0028].  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a fixture comprising clips formed of a conductive material having a non-conductive coating because Kim teaches that clips are formed of metal with an acid and alkali resistant epoxy.  The epoxy protects the metallic clip material from the acid or alkali environment of the electrolyte. 
Regarding claims 2 and 18, the claimed “configured to attach” does not positively recite the presence of an electrically conductive continuous plating belt. Similarly, claim 18 does not positively recite the presence of a continuous belt.  Okawa discloses that the frame may be attached or connected with a crane. The device is therefore capable of attaching to a continuous plating belt.  The claimed ‘rinsing space’ merely requires a space between substrates being present.  Okawa discloses spacing between profile members. 
Regarding claim 10, the Examiner interprets a landing site as a position that has the clip or claw on a surface of.  The pinching plate of Okawa is on a surface of the insulating plate (9a).  
Regarding claim 11, Okawa discloses clamping plates (4a, 4b) (page 1). 
Regarding claim 12, Okawa discloses wherein the plurality of contact clips comprise three or more contact clips distributed on each side of the electrically conductive carrier bus (Figure 1). 
Regarding claim 13, Okawa discloses wherein the clips comprise a spring (7) (page 1). 
Regarding claims 14-15, Okawa modified with the clips (150, 150’) of Kim includes the teaching of clip mounting slots (101, 102, etc.) (Figure 6).  It would have been obvious to modify the clip system of Okawa with the clip system of Kim for supporting a plurality of substrates.  The clips of Kim (150, 150’) pass through the slots.  
Regarding claim 16, Okawa discloses wherein the plurality of contact clips comprise pairs of contact clips, wherein the one of member of the pair of contact clips is disposed on one side of the electrically conductive carrier bus and the other member of the pair of contact clips is disposed on an opposite side of the electrically conductive carrier bus (Figures 1-3). 
Regarding claim 17, Okawa discloses wherein a pair of the plurality of contact clips comprises two non-reversing mirrored pins (Figures 1-3).  

Allowable Subject Matter
Claims 3-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art alone or in combination does not disclose or render obvious the combination of claim limitations of claims 1 and 3.  
Response to Arguments
Applicant's arguments filed 1 February 2022 have been fully considered.  The remarks are directed towards the previous grounds of rejection which have been withdrawn in view of Applicant’s amendment and therefore will not be addressed at this time.  New grounds of rejection are necessitated by amendment. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE S WITTENBERG whose telephone number is (571)270-7594. The examiner can normally be reached Monday - Friday, 7:00 am -4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stefanie S Wittenberg/Primary Examiner, Art Unit 1795